Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  132152                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  LINDA RECKER and LINDA                                                                              Robert P. Young, Jr.
  ZAHRN,                                                                                              Stephen J. Markman,
                                                                                                                     Justices
           Plaintiffs-Appellants,
  v        	                                                       SC: 132152      

                                                                   COA: 268230       

                                                                   Kent CC: 03-004250-NM 

  DAVID MALSON, SEAN 

  FITZGERALD, MICHAEL DUNN,

  and DUNN, MALSON & KOZERA,

  P.C., 

             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 17, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
           l1120                                                              Clerk